Citation Nr: 0211046	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-08 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997 
for an increase in apportionment of VA benefits on behalf of 
the veteran's minor child.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to March 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the Oakland, California, Regional Office of the Department of 
Veterans Affairs (VA), which granted an increased 
apportionment of the veteran's VA benefits effective from 
August 1, 1997.

The appellant, the mother and custodian of the veteran's 
dependent son, initially requested a hearing before the Board 
at the RO.  However, there was difficulty providing the 
appellant with notice of her hearing, and the case was 
forwarded for appellate consideration.  In July 2002 
correspondence responding to a Board inquiry, the appellant 
informed the Board that she did not wish to appear at a 
hearing, and requested that consideration of the case proceed 
on the record.


FINDINGS OF FACT

1.  The veteran is service-connected for a number of 
conditions; his combined rating for the service connected 
disabilities is 80 percent.  In June 1996, total disability 
based on individual unemployability was granted, effective 
from January 1996.

2.  In December 1996, the appellant filed a claim for 
increased apportionment of the veteran's benefits on behalf 
of his minor child.

3.  In a July 1997 decision, the RO granted an increased 
apportionment of the benefits, effective from August 1, 1997.



CONCLUSION OF LAW

An effective date earlier than August 1, 1997 for increased 
apportionment of veteran's benefits is not warranted.  
38 C.F.R. §§ 3.400(e)(1), 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Although the appellant has not been specifically notified of 
the provisions of the VCAA, the Board finds that there has 
been substantial compliance with the mandates of the VCAA and 
implementing regulations.  The record includes several 
statements of income and expenses from the appellant and the 
veteran, as well as argument from both parties.  The 
appellant has been notified of the applicable laws and 
regulations.  The RO decisions and statement of the case have 
informed her what she needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  The RO 
made repeated efforts to contact the appellant with regard to 
a hearing, and the Board also informed the appellant of her 
right to a hearing.  Where, as here, there has been 
substantial compliance with the VCAA, a remand for further 
review in light of the VCAA and implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The appellant is not prejudiced 
by the Board addressing the claim based on the current 
record, and has requested such review.  Bernard v. Brown, 4 
Vet. App. 384 (1994).

A veteran's compensation benefits may be apportioned where 
the veteran has children not residing with him, and towards 
whom he is not reasonably discharging his responsibility.  
38 C.F.R. § 3.450(a)(1)(ii).  The effective date of grants of 
increased apportionment is generally the first day of the 
month following the month in which the claim is received.  
38 C.F.R. § 3.400(e)(1).  Because the appellant filed her 
claim for an increase in the apportioned amount in December 
1996, she contends that the effective date of her award of an 
increase should be January 1, 1997.

However, 38 C.F.R. § 3.451 provides that not regarding any 
other provision relating to apportionment of veteran's 
benefits, apportionment may be adjusted based upon hardship 
to the persons in interest.  Here, the veteran is married and 
has a minor child living in his household.  The sole 
household monthly income is the amount of his VA benefits, 
$2,096.  His itemized monthly expenses amount to $2,069.  The 
RO determined that while the grant of an increase in the 
amount of apportionment was warranted, the effective date 
should be tailored to avoid the creation of an overpayment to 
the veteran.  Repayment of funds which would be required 
based on a grant of increase retroactive to January 1997 
would create undue hardship on the veteran's family.  The 
increase was therefore made effective for the month following 
the July 1997 grant of an increase.

The summary of income and expenses from the veteran shows 
only approximately $27 in discretionary income.  The veteran 
does live with his wife and another minor child, who are 
dependent upon him.  If the increased apportionment were made 
retroactive to January 1, 1997, the veteran would have little 
or no resources to repay the overpayment thereby created.  To 
create such an overpayment would impose an undue hardship 
upon the veteran's cohabitating wife and dependent child.  
Therefore, special apportionment under 38 C.F.R. § 3.451 is 
warranted, and an earlier effective date for the increased 
apportionment of the veteran's compensation benefits must be 
denied.


ORDER

An effective date earlier than August 1, 1997 for an increase 
in apportionment of VA benefits on behalf of the veteran's 
minor child is denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

